DETAILED ACTION
This communication is in response to amendment/remarks filed 10 February 2022.
No claims have been added, canceled, or amended.
Claims 1-6, 10-13, and 15-17 are currently pending.  
Claims 1-6, 10-13, and 15-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 101, Applicant argues that new uses for generic devices is claimed including tailoring communication directly with a customer where the customer is located through presentation of content on a display at that location. Customizing content for a user present at a display is common in the art as indicated in the 103 rejections. Presenting content to a user present at a display on generic displays is not an improvement in technology and does not overcome he 101 rejection.
Regarding 35 USC § 103, Applicant argues that the cited references do not include anything for signage tied to who is present to see what is presented. Item 19 of the Non-Final Rejection (11/10/2021) indicates that DiPietro teaches content customized to who is present to see what is presented. Paragraph 0011 of DiPietro teaches modifying a user interface based upon the user in order to save the user time and frustration. Paragraph 0023 of DiPietro teaches adjusting a display to the user in order to present them with menu items they previously have ordered. In this way they can more easily find items they are likely to buy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claimed concept of a method that allows for retrieving assets based on a schedule and a user identifier and retrieving updated schedules in order to present targeted content to a user is a commercial interaction including advertising and marketing activities.
The mere nominal recitation of a generic digital sign, generic beacon, network interface, processor, mobile device, and memory does not take the claim limitations out of the Certain Methods of Organizing Human Activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a digital display, mobile device, a beacon, a network interface device, a processor, and a memory and includes no more than mere instructions to apply the exception using the generic computer components. The digital display, mobile device, beacon, network interface device, processor, and memory (i.e., the combination of elements) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Alone, the individual elements are generic. The additional elements are not arranged in such a way that their combination is unique. The specification does not indicate that the combination of claimed elements is inventive in the art. Even in combination, the additional elements do no more than merely implement the judicial exception.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0091568 (“Edgington”) in view of U.S. 9,449,254 (“Antipa”), U.S. 2012/0030583 (“DiPietro”), and U.S. 2017/0228808 (“Kumar”).

Regarding Claim 1, Edgington teaches a method comprising: 
a facility where a digital display system is deployed, the digital display system presenting dynamic signage within the facility (See “Companies often use large displays (e.g., LED displays) as digital signs in elevators, break rooms, reception areas, hallways, and/or conference rooms to provide information to personnel and visitors” in ¶ 0003 and “In various implementations, a system may manage presentation of media. The system may include a signage device. The system may include a display and/or a signage manager. The signage device may be associated with a display. The signage device may include a memory and a processor (e.g., capable of executing modules to perform operations). The memory may store a playlist associated with the signage device and may be associated with the display. The playlist may be received from a signage manager remote to the signage device. The playlist may include a listing of media item(s) to be presented in one or more zones of the associated display (e.g., for a duration of time). The memory may store one or more media items in the playlist and/or a module” in ¶ 0005.);
reading data from a content schedule for digital display system, the data identifying a digital asset retrievable from a Universal Resource Identifier (URI), at least one digital sign on which to present the digital asset, at least one location on each of the at least one digital signs at which the digital asset is to be presented (See “In various implementations, a system may manage presentation of media. The system may include a signage device. The system may include a display and/or a signage manager. The signage device may be associated with a display. The signage device may include a memory and a processor (e.g., capable of executing modules to perform operations). The memory may store a playlist associated with the signage device and may be associated with the display. The playlist may be received from a signage manager remote to the signage device. The playlist may include a listing of media item(s) to be presented in one or more zones of the associated display (e.g., for a duration of time)” in ¶ 0005 and “In various implementations, the signage device may receive the transmission of the playlist and/or media items. The signage device may store an associated playlist and/or at least a portion of the media items associated with the playlist. The signage device may receive and/or store information related to streaming components of the playlist (e.g., log on credentials, location information such as URLs or calls, etc.)” in ¶ 0089 wherein a playlist is a schedule and a zone is a location on the display.), the content schedule is dynamic such that a schedule event is callable over a network by another process to cause a digital signage change (See “Enhanced Content--Topics are chosen in Sign manager, with time to play, frequency and start/end time choices. These topics are provided from a third party source that generate automatic hourly content updates to the sign, allowing a frequently changing display of imagery without operator intervention. These images play full screen on the standard template. Lobby Templates can play full content either full screen or in horizontal zone” in ¶ 0168 and “Traffic--Traffic locations are chosen in the Sign Manager with similar timing options to Enhanced Content. Traffic displays are updated as much as every 15 minutes, showing maps and text of current traffic conditions. These images play full screen on the standard template. Lobby Templates can play full content either full screen or in horizontal zone. If a sign is on quiet time for content updates, traffic always continues to update” in ¶ 0169.); 
retrieving the digital asset over a network based on the URI and according to the schedule data; presenting the retrieved digital asset on each of the at least one digital signs at each identified location thereon (See “The signage device may store the playlist and one or more of the received the media items associated with the playlist on a memory of the signage device. The signage device may present media according to a playlist by identifying media item(s) to play, retrieving the media item from a memory of the signage device, and transmitting a feed that includes the media item to the display. The signage device may identify and retrieve media item(s) based on the playlist to create a continuous feed to transmit to the display (e.g., so that the signage device plays (e.g., during set time periods and/or always on). In some implementations, the signage device may be capable of receiving a streaming (e.g., live and/or prerecorded) media feed and transmitting the streaming media item(s) to display(s) (e.g., to be presentation on the display). For example, rather than or in addition to retrieving media items from a memory of the storage device, the storage device may retrieve streaming media items from a source and all the media streaming feed to be transmitted to the display” in ¶ 0041 and “streaming components of the playlist (e.g., log on credentials, location information such as URLs or calls, etc.)” in ¶ 0089.).
Edgington does not expressly teach receiving via a network a customer identifier and a beacon identifier based at least in part on a beacon device deployed at a facility where a digital display system is deployed, the beacon identifier identifying the facility; a change based on at least one argument including a customer identifier received from at least one of a customer presence identifying process and device; retrieving based on a customer identifier; invoking an application display function to present the retrieved digital asset.
However, DiPietro teaches receiving via a network a customer identifier based at least in part on a device deployed at a facility where a digital display system is deployed (See “In an embodiment, a user may be identified based upon a token. The token may take multiple forms. For example, the token may be an RFID attached to a customer loyalty card or a near field communication (NFC) tag in a mobile device. An antenna from the ordering system would receive the signal transmitted by the token to help identify the user. The signal may contain an identification number or identification data that enables the ordering system to identify the user to the system” in ¶ 0013. See also ¶¶ 0012-0016.); a change based on at least one argument including a customer identifier received from at least one of a customer presence identifying process and device; retrieving based on a customer identifier (See “Consumers often exhibit repeat buying patterns when eating at a familiar restaurant (e.g., fast-food restaurants) or shopping at a familiar retailer (e.g., grocery store, big box retailer, etc.). In an embodiment, a touch-based computing device or ordering system identifies a particular user and modifies the user interface based upon preferences or previous transactions made by the user. By employing a personalized interface for a particular user, repeat actions may be significantly reduced, saving time and frustration. In an embodiment, items from a menu may be displayed to the user in a particular order tailored to buying patterns based upon transaction data of transactions previously performed by the user” in ¶ 0011 and “In an embodiment, a server adjusts the display of menu items to the user. Often, a user exhibits similar buying patterns from one transaction to the following transaction. For example, a user might order the same type of hamburger, a medium sized french fries and a large drink every single time the user visits a particular fast food restaurant chain. Transaction data for that order would be linked to that particular user and stored in a database. When the particular user is identified, the user may be offered a hamburger, a medium sized french fries, and a large drink on the first menu screen instead of having to order a hamburger on the screen offering hamburgers, change screens to get to the screen offering fries and order a small fries, and finally ordering a small drink after navigating to the drink screen” in ¶ 0023.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and DiPietro to change content according to a received user identifier.  The motivation, as indicated in DiPietro at ¶ 0012, is to provide user-customized content such that the “user may feel more comfortable with ordering, further increasing the average speed per transaction.”
Antipa teaches invoking an application display function to present the retrieved digital asset (See “As used herein, the terms "embedded device" and "digital signage device" refer to any computing device configured to exchange and display electronic content in an environment. In one embodiment, a digital signage device has a display device (e.g., a screen), and hosts a browser. The browser can display content from a web server. According to this embodiment, the browser can include a player application configured to provide a view of electronic content on the display device. The electronic content can include a 3D model of a product, product images, and product videos. In some embodiments, digital signage devices can be embedded devices at a location in the environment such as, for example, kiosks, wall-mounted devices, or table-mounted devices at locations in a store” in column 8 lines 9-22.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington, DiPietro, and Antipa to utilize an application to present the content. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kumar teaches receiving via a network a beacon identifier based at least in part on a beacon device deployed at a facility, the beacon identifier identifying the facility (See “The buyer device 116 and the merchant device 104 can each include one or more components, e.g., software or hardware, that are configured to respectively determine a geographic location of the buyer device 116 and/or the merchant device 104, using, for example, various geolocation techniques, e.g., a global positioning system (GPS), cell tower location, wireless access point location, wireless beacon location” in ¶ 0131 and “Determining whether the buyer device 116 is within a threshold geographic distance of the merchant device 104 can be accomplished in different ways including, for example, determining whether the buyer device 116 is within a threshold geographic radius of the merchant device 104, determining whether the buyer device 116 is within a particular geofence, or determining whether the buyer device 116 can communicate with the merchant device 104 using a specified wireless technology, e.g., Bluetooth.RTM. or Bluetooth.RTM. low energy (BLE)” in ¶ 0140 (emphasis added). Inherent within the Bluetooth connection process is the transmission of an identifier of the Bluetooth beacon.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington, DiPietro, Kumar, and Antipa to utilize a beacon connection/identifier to determine the user’s location. As indicated in Kumar, there are multiple methods in which this can be accomplished. Each method has a predictable outcome. The use of a Bluetooth beacon to connect with the user would be obvious to try.
Regarding Claim 12, Edgington teaches a method comprising: 
a facility where a digital display system is deployed, the digital display system presenting dynamic signage within the facility (See “Companies often use large displays (e.g., LED displays) as digital signs in elevators, break rooms, reception areas, hallways, and/or conference rooms to provide information to personnel and visitors” in ¶ 0003 and “In various implementations, a system may manage presentation of media. The system may include a signage device. The system may include a display and/or a signage manager. The signage device may be associated with a display. The signage device may include a memory and a processor (e.g., capable of executing modules to perform operations). The memory may store a playlist associated with the signage device and may be associated with the display. The playlist may be received from a signage manager remote to the signage device. The playlist may include a listing of media item(s) to be presented in one or more zones of the associated display (e.g., for a duration of time). The memory may store one or more media items in the playlist and/or a module” in ¶ 0005.);
retrieving a digital asset over a network based on a Universal Resource Identifier (URI) according to schedule data (See “In various implementations, a system may manage presentation of media. The system may include a signage device. The system may include a display and/or a signage manager. The signage device may be associated with a display. The signage device may include a memory and a processor (e.g., capable of executing modules to perform operations). The memory may store a playlist associated with the signage device and may be associated with the display. The playlist may be received from a signage manager remote to the signage device. The playlist may include a listing of media item(s) to be presented in one or more zones of the associated display (e.g., for a duration of time)” in ¶ 0005 “The signage device may store the playlist and one or more of the received the media items associated with the playlist on a memory of the signage device. The signage device may present media according to a playlist by identifying media item(s) to play, retrieving the media item from a memory of the signage device, and transmitting a feed that includes the media item to the display. The signage device may identify and retrieve media item(s) based on the playlist to create a continuous feed to transmit to the display (e.g., so that the signage device plays (e.g., during set time periods and/or always on). In some implementations, the signage device may be capable of receiving a streaming (e.g., live and/or prerecorded) media feed and transmitting the streaming media item(s) to display(s) (e.g., to be presentation on the display). For example, rather than or in addition to retrieving media items from a memory of the storage device, the storage device may retrieve streaming media items from a source and all the media streaming feed to be transmitted to the display” in ¶ 0041, and “In various implementations, the signage device may receive the transmission of the playlist and/or media items. The signage device may store an associated playlist and/or at least a portion of the media items associated with the playlist. The signage device may receive and/or store information related to streaming components of the playlist (e.g., log on credentials, location information such as URLs or calls, etc.)” in ¶ 0089 wherein a playlist is a schedule and a zone is a location on the display.), 
presenting the retrieved digital asset on each of the at least one digital signs of the digital signage system at each identified location thereon (See “The signage device may store the playlist and one or more of the received the media items associated with the playlist on a memory of the signage device. The signage device may present media according to a playlist by identifying media item(s) to play, retrieving the media item from a memory of the signage device, and transmitting a feed that includes the media item to the display. The signage device may identify and retrieve media item(s) based on the playlist to create a continuous feed to transmit to the display (e.g., so that the signage device plays (e.g., during set time periods and/or always on). In some implementations, the signage device may be capable of receiving a streaming (e.g., live and/or prerecorded) media feed and transmitting the streaming media item(s) to display(s) (e.g., to be presentation on the display). For example, rather than or in addition to retrieving media items from a memory of the storage device, the storage device may retrieve streaming media items from a source and all the media streaming feed to be transmitted to the display” in ¶ 0041 and “streaming components of the playlist (e.g., log on credentials, location information such as URLs or calls, etc.)” in ¶ 0089.).
Edgington does not expressly teach receiving via a network a customer identifier and a beacon identifier based at least in part on a wireless beacon device deployed at a facility where a digital display system is deployed, the beacon identifier identifying the facility; retrieving based on at least one argument including a customer identifier received from at least one of a customer presence identifying process and device; invoking a web browser display function to present the retrieved digital asset.
However, DiPietro teaches receiving via a network a customer identifier based at least in part on a wireless device deployed at a facility where a digital display system is deployed (See “In an embodiment, a user may be identified based upon a token. The token may take multiple forms. For example, the token may be an RFID attached to a customer loyalty card or a near field communication (NFC) tag in a mobile device. An antenna from the ordering system would receive the signal transmitted by the token to help identify the user. The signal may contain an identification number or identification data that enables the ordering system to identify the user to the system” in ¶ 0013. See also ¶¶ 0012-0016.); retrieving based on at least one argument including a customer identifier received from at least one of a customer presence identifying process and device (See “Consumers often exhibit repeat buying patterns when eating at a familiar restaurant (e.g., fast-food restaurants) or shopping at a familiar retailer (e.g., grocery store, big box retailer, etc.). In an embodiment, a touch-based computing device or ordering system identifies a particular user and modifies the user interface based upon preferences or previous transactions made by the user. By employing a personalized interface for a particular user, repeat actions may be significantly reduced, saving time and frustration. In an embodiment, items from a menu may be displayed to the user in a particular order tailored to buying patterns based upon transaction data of transactions previously performed by the user” in ¶ 0011 and “In an embodiment, a server adjusts the display of menu items to the user. Often, a user exhibits similar buying patterns from one transaction to the following transaction. For example, a user might order the same type of hamburger, a medium sized french fries and a large drink every single time the user visits a particular fast food restaurant chain. Transaction data for that order would be linked to that particular user and stored in a database. When the particular user is identified, the user may be offered a hamburger, a medium sized french fries, and a large drink on the first menu screen instead of having to order a hamburger on the screen offering hamburgers, change screens to get to the screen offering fries and order a small fries, and finally ordering a small drink after navigating to the drink screen” in ¶ 0023.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington, and DiPietro to change content according to a received user identifier.  The motivation, as indicated in DiPietro at ¶ 0012, is to provide user-customized content such that the “user may feel more comfortable with ordering, further increasing the average speed per transaction.”
Further, Antipa teaches invoking a web browser display function to present the retrieved digital asset (See “As used herein, the terms "embedded device" and "digital signage device" refer to any computing device configured to exchange and display electronic content in an environment. In one embodiment, a digital signage device has a display device (e.g., a screen), and hosts a browser. The browser can display content from a web server. According to this embodiment, the browser can include a player application configured to provide a view of electronic content on the display device. The electronic content can include a 3D model of a product, product images, and product videos. In some embodiments, digital signage devices can be embedded devices at a location in the environment such as, for example, kiosks, wall-mounted devices, or table-mounted devices at locations in a store” in column 8 lines 9-22.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and Antipa to utilize a browser to present the content. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kumar teaches receiving via a network a beacon identifier based at least in part on a wireless beacon device deployed at a facility, the beacon identifier identifying the facility (See “The buyer device 116 and the merchant device 104 can each include one or more components, e.g., software or hardware, that are configured to respectively determine a geographic location of the buyer device 116 and/or the merchant device 104, using, for example, various geolocation techniques, e.g., a global positioning system (GPS), cell tower location, wireless access point location, wireless beacon location” in ¶ 0131 and “Determining whether the buyer device 116 is within a threshold geographic distance of the merchant device 104 can be accomplished in different ways including, for example, determining whether the buyer device 116 is within a threshold geographic radius of the merchant device 104, determining whether the buyer device 116 is within a particular geofence, or determining whether the buyer device 116 can communicate with the merchant device 104 using a specified wireless technology, e.g., Bluetooth.RTM. or Bluetooth.RTM. low energy (BLE)” in ¶ 0140 (emphasis added). Inherent within the Bluetooth connection process is the transmission of an identifier of the Bluetooth beacon.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington, DiPietro, Kumar, and Antipa to utilize a beacon connection/identifier to determine the user’s location. As indicated in Kumar, there are multiple methods in which this can be accomplished. Each method has a predictable outcome. The use of a Bluetooth beacon to connect with the user would be obvious to try.
Regarding Claim 16, this claim is substantially similar to claim 1 and is rejected similarly.
Regarding Claim 2, Edgington does not expressly teach the web browser display function is native to, embedded, or otherwise included within an application performing the method.
However, Antipa teaches the web browser display function is native to, embedded, or otherwise included within an application performing the method (See “As used herein, the terms "embedded device" and "digital signage device" refer to any computing device configured to exchange and display electronic content in an environment. In one embodiment, a digital signage device has a display device (e.g., a screen), and hosts a browser. The browser can display content from a web server. According to this embodiment, the browser can include a player application configured to provide a view of electronic content on the display device. The electronic content can include a 3D model of a product, product images, and product videos. In some embodiments, digital signage devices can be embedded devices at a location in the environment such as, for example, kiosks, wall-mounted devices, or table-mounted devices at locations in a store” in column 8 lines 9-22.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and Antipa to utilize a browser to present the content. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3, Edgington further teaches the digital asset is a video data file (See “An entity (e.g., enterprise, collection of individuals, franchises, etc.) may have a plurality of displays that act as digital signage to present information, such as but not limited to various forms of media (e.g., images, text, sounds, videos, etc.)” in ¶ 0038 and “Video (MP4 files) may include the same features as the non-video upload process. A user may be allowed to schedule the video at specific times on chosen days of the week for a date range or allow the video to play in rotation with other content. The user can may select to play the video full screen or within the horizontal panel” in ¶ 0113.).
Regarding Claim 4, Edgington further teaches the content schedule for the digital display system includes schedule data identifying when the digital asset is to be presented (See “In various implementations, a signage device may be coupled to the signage manager and at least one display. The signage device may transmit media (e.g., a playlist of one or more media items) to the display to be presented on the display according to the playlist (e.g., which may identify media items for display, time for playing, runtime, etc.)” in ¶ 0069.).
Regarding Claim 5, Edgington further teaches the content schedule for the digital display system includes schedule data identifying a frequency at which the digital asset is to be retrieved, such that the retrieving of the digital asset is performed according to the schedule data (See “A module of the signage device may be operable to allow communications with the signage manager (e.g., via a network such as the internet), to receive and/or retrieve a playlist (e.g., one or more of the media items, order of playing, duration of presentation, frequency of presentation, etc.), to transmit a signal at an interval, etc. For example, a playlist may include a sequence of media items to be presented (e.g., concurrently and/or sequentially). The signage device may store the playlist and one or more of the received the media items associated with the playlist on a memory of the signage device. The signage device may present media according to a playlist by identifying media item(s) to play, retrieving the media item from a memory of the signage device, and transmitting a feed that includes the media item to the display. The signage device may identify and retrieve media item(s) based on the playlist to create a continuous feed to transmit to the display (e.g., so that the signage device plays (e.g., during set time periods and/or always on)” in ¶ 0041 wherein the content is retrieved according to the playlist (i.e., when the item is due to be played) and thus the frequency of play is equivalent to the frequency of retrieval.).
Regarding Claims 10 and 15, Edgington does not expressly teach the particular digital asset is a menu item known in a customer relationship management system as a favorite associated with the customer identifier.
However, DiPietro teaches the particular digital asset is a menu item known in a customer relationship management system as a favorite associated with the customer identifier (See “Consumers often exhibit repeat buying patterns when eating at a familiar restaurant (e.g., fast-food restaurants) or shopping at a familiar retailer (e.g., grocery store, big box retailer, etc.). In an embodiment, a touch-based computing device or ordering system identifies a particular user and modifies the user interface based upon preferences or previous transactions made by the user. By employing a personalized interface for a particular user, repeat actions may be significantly reduced, saving time and frustration. In an embodiment, items from a menu may be displayed to the user in a particular order tailored to buying patterns based upon transaction data of transactions previously performed by the user” in ¶ 0011 and “In an embodiment, a server adjusts the display of menu items to the user. Often, a user exhibits similar buying patterns from one transaction to the following transaction. For example, a user might order the same type of hamburger, a medium sized french fries and a large drink every single time the user visits a particular fast food restaurant chain. Transaction data for that order would be linked to that particular user and stored in a database. When the particular user is identified, the user may be offered a hamburger, a medium sized french fries, and a large drink on the first menu screen instead of having to order a hamburger on the screen offering hamburgers, change screens to get to the screen offering fries and order a small fries, and finally ordering a small drink after navigating to the drink screen” in ¶ 0023.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and DiPietro to present customized content.  The motivation is to save the customer time, as indicated in DiPietro. 
Regarding Claim 11, Edgington does not expressly teach the customer identifier is received directly or indirectly from a customer mobile device.
However, DiPietro teaches the customer identifier is received directly or indirectly from a customer mobile device (See “In an embodiment, a user may be identified based upon a token. The token may take multiple forms. For example, the token may be an RFID attached to a customer loyalty card or a near field communication (NFC) tag in a mobile device. An antenna from the ordering system would receive the signal transmitted by the token to help identify the user. The signal may contain an identification number or identification data that enables the ordering system to identify the user to the system” in ¶ 0013.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and DiPietro.  The motivation is to present customized content, as indicated in DiPietro.
Regarding Claim 13, Edgington teaches retrieval of at least one digital asset from the URI over the network (“streaming components of the playlist (e.g., log on credentials, location information such as URLs or calls, etc.)” in ¶ 0089.).
Edgington does not expressly teach the schedule data includes data received over a network as an argument for retrieval of at least one digital asset.
However, DiPietro teaches the schedule data includes data received over a network as an argument for retrieval of at least one digital asset (See “In an embodiment, a server adjusts the display of menu items to the user. Often, a user exhibits similar buying patterns from one transaction to the following transaction. For example, a user might order the same type of hamburger, a medium sized french fries and a large drink every single time the user visits a particular fast food restaurant chain. Transaction data for that order would be linked to that particular user and stored in a database. When the particular user is identified, the user may be offered a hamburger, a medium sized french fries, and a large drink on the first menu screen instead of having to order a hamburger on the screen offering hamburgers, change screens to get to the screen offering fries and order a small fries, and finally ordering a small drink after navigating to the drink screen” in ¶ 0023.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and DiPietro.  The motivation is to present customized content, as indicated in DiPietro.
Regarding Claim 17, Edgington does not expressly teach the web browser display function is included within executable instructions stored on the memory device.
However, Antipa teaches the web browser display function is included within executable instructions stored on the memory device (See “As used herein, the terms "embedded device" and "digital signage device" refer to any computing device configured to exchange and display electronic content in an environment. In one embodiment, a digital signage device has a display device (e.g., a screen), and hosts a browser. The browser can display content from a web server. According to this embodiment, the browser can include a player application configured to provide a view of electronic content on the display device. The electronic content can include a 3D model of a product, product images, and product videos. In some embodiments, digital signage devices can be embedded devices at a location in the environment such as, for example, kiosks, wall-mounted devices, or table-mounted devices at locations in a store” in column 8 lines 9-22.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and Antipa to utilize a browser to present the content. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edgington in view of Antipa, Kumar, and DiPietro, and further in view of U.S. 2011/0072105 (“Biderman”).

Regarding Claim 6, Edgington teaches retrieve content schedule updates and data identifying when to attempt retrieval of content schedule updates; and when a content schedule update is retrieved, implementing the content schedule update (See “A signage device may transmit media to the display based on associated playlist and/or may transmit a signal to the signage manager at an interval. The signage manager may be allowed to independently manage each of the playlists in the plurality of playlists such that the media presented on each of the displays is independently controllable. The media presented on each display may be customized to, for example, keep users engaged (e.g., by providing new, interesting, and/or more relevant information). The signal may be received by the signage manager from one of the plurality of signage devices. A determination may be made whether one of the playlists associated with the signage device that transmitted the signal has been updated. If a determination is made that a playlist has been updated, the signage manager may transmit, to the signage device that transmitted the signal, the updated playlist. The signage device may play media based on the updated playlist after receipt of the updated playlist. Transmission of the updated playlist to the signage device that transmitted the signal may not alter the playlists of other signage devices of the plurality of signage devices. Media item(s) that are in the updated playlist and not previously transmitted to the signage device may be identified (e.g., since the signage device may need a copy of a media item and/or streaming information for media items that are not in the current and/or a previous playlist). The media item(s) that are in the playlist and not previously transmitted to the signage device may be transmitted to the signage device (e.g., by the signage manager and/or by a streaming service)” in ¶ 0007 and “The signage device may transmit periodic signals (e.g., at regular or irregular time interval) to the signage manager, for example, to determine whether an update to a playlist associated with the signage device is available” in ¶ 0069.). 
Edgington does not expressly teach the content schedule includes a URI from which to retrieve content schedule.
However, Biderman teaches the content schedule includes a URI from which to retrieve content schedule (See “Subsequent playlist indicators 660 can provide information related to one or more playback files to be used after playback file 600. In one embodiment, subsequent playlist indicators 660 can include URIs to one or more playlist files to be used after the media files of playlist 600 have been played” in ¶ 0138 and “Then in operation 245 an updated playlist, containing the program and the additional data, would be generated. The playlist is updated based on the additional data and stored again in operation 255. Changes to the playlist file(s) should be made atomically from the perspective of the client device. The updated playlist replaces, in one embodiment, the previous playlist. As discussed below in greater detail, client devices can request the playlist multiple times. These requests enable the client devices to utilize the most recent playlist” in ¶ 0091.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Edgington and Biderman. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688